Citation Nr: 1546312	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin Pension Center 


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death, as a helpless child of the Veteran. 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.  He died in February 2000.  The appellant alleges that she is the helpless child of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from November and December 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

Historically, in an unappealed March 2000 rating decision, the RO denied a claim filed by S.C., the purported widow of the Veteran, for service connection for the cause of the Veteran' death (i.e. DIC benefits.)  In a July 2001 determination, the RO informed S.C. that she had not submitted new and material evidence to reopen her claim. 

In an unappealed November 2010 determination letter, the RO denied the current appellant's claim for death pension, DIC, and accrued benefits.  (The Board has considered the doctrine of "issue preclusion" but finds it inapplicable.  In order to preclude a party from litigating an issue previously decided, the party must have been fully represented in the prior action.  See McCandless v. Merit Systems Protection Bd., 996 F.2d 1193, 11198 (Fed. Cir. 1993).  In this case, as the current appellant was not a party to the claim filed by her mother, S.C., thus, the 2000 and 2001 RO decisions were not final as to the current appellant, and she did not need to present new and material evidence prior to adjudication of her claim in 2010.)

In a November 2012 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death, and that permanent incapacity for self-support is not established for the appellant.  In a December 2012 decision, the RO, after consideration of newly received evidence, confirmed the November 2012 denial of service connection for the cause of the Veteran's death. 

In a March 2013 Statement of the Case (SOC), the RO reopened the claim finding that new and material evidence had been received, but denied the claim for service connection for the cause of the Veteran's death on the merits.  The RO also noted that as "service connected death benefits are not payable, no action was taken regarding your claimed status as a helpless child.  If you would like to apply for non-service connected helpless child benefits (this is an income based benefit), you should inform us."

The appellant's status as a helpless child was denied separately from the denial of service connection for the cause of the Veteran's death in the November 2012 rating decision.  The appellant's status is essentially an element of her claim for benefits based on whether the Veteran's death warrants service connection.  As discussed in further detail below, the Board denies service connection for the cause of the Veteran's death.  Thus, it need not consider whether the appellant is a "helpless child" for VA purposes.  Moreover, the procedural aspects involving her claim as a "helpless child" are not relevant.

In addition, the Board finds that this claim is not a "contested claim" under 38 C.F.R. § 19.100-19.102.  A claim is considered to be contested when a favorable decision on one claim results in the denial of another claim for the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  See 38 U.S.C.A. § 7105A(West 2014); 38 C.F.R. § 20.3(p)(2015). Although the central issue in the present claim is the same for both S.C. and L.C. (i.e. whether the cause of the Veteran's death warrants service connection), the potential granting of benefits to either S.C. or L.C. would not lessen the potential benefits to the other party. 

FINDINGS OF FACT

1.  The Veteran died in February 2000; his death certificate lists his immediate cause of death as hepatocellular carcinoma due to liver failure due to kidney failure, with heart murmur/neuropathy listed under "Other significant conditions contributing to death but not resulting in the underlying cause".  

2.  At the time of the Veteran's death, service connection had been established for residuals, fracture of the left 5th toe, evaluated as noncompensable, effective from September 1997.

3.  The Veteran died approximately 27 years after separation from service; the earliest clinical evidence of hepatocellular carcinoma is in 1999, more than 15 years after separation from service. 

4.  The Veteran did not have service in Vietnam, Korea, or Thailand, and the competent credible records do not support a finding that he was exposed to 2.3-D, 2.4.5-T and its contaminant TCDD, cacodylic acid, and/or picloram in service.

5.  The most probative competent evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 2010 RO decision which denied entitlement to service connection for the cause of the Veteran's death, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  The criteria for service connection for the cause of the Veteran's death (DIC benefits) have not been met. 38 U.S.C.A. § 1312(West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided in August 2012. Although the notice listed the date of the last final denial as March 2000, this misidentification is not prejudicial to the appellant.  The notice correctly noted the reason why the claim was previously denied.  Moreover, as the claim is being reopened below, any error in notice as to the elements necessary to reopen a claim is harmless.  In addition, any deficiency with regard to the notice requirements under Hupp is harmless.  The Veteran's only service-connected disability was for residuals of a fracture of the left 5th toe, evaluated as noncompensable, effective from September 1997.  The appellant does not allege, and the evidence does not indicate, that the Veteran's death was in anyway, due to, related to, or hastened by, his service-connected disability. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes the Veteran's service treatment records (STRs), military personnel records, VA and private medical records and correspondence, and the statements of the appellant and the Veteran's purported widow.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to obtain. 

The Board finds that a clinical opinion is not warranted in this case.  VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

A VA medical opinion has not been obtained in the newly reopened claim.  In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345  (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). 

The Board finds that it is not necessary to obtain a medical opinion in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  As is discussed in detail below, the evidence does not indicate that the disease process leading to the Veteran's death was related to his active military service or service-connected disability.  In addition, it does not support a finding that the Veteran had in-service exposure to herbicides.  Thus, further assistance including obtaining a medical opinion is not warranted.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Analysis

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record at time of last final denial in 2010

The Veteran's DD 214 reflects that his only overseas service was in Europe.  His military occupational specialty (MOS) was equivalent to a tow truck operator.

His STRs reflect several complaints.  He was seen for a sore toe, and old fracture of the toe (January 1972, February 1972, July 1972, and April 1973), upper back and shoulder complaints (January 1972), shaving complaints (September 1971), and urethral discharge, burning with urination, and a knot in the groin (February and March 1973).  His February 1973 report of medical examination reflects that all systems were normal upon clinical evaluation.   The Veteran reported that he was "in good health" on his February 1973 report of medical examination.  (See block 73.)  

The Veteran's death certificate lists his immediate cause of death as hepatocellular carcinoma due to liver failure due to kidney failure.  "Heart murmur/Neuropathy" was listed under "Other significant conditions contributing to death but not resulting in the underlying cause."  The manner of death was noted to be natural cause, and it was noted that no autopsy was performed.  

A VA Form 21-534 submitted by the Veteran's purported widow reflects her statement that the Veteran was exposed to "Agent Orange herbicide widely used in the Vietnam War."  She contended that the herbicide "can cause cirrhosis of the liver which turn [sic] into liver cancer.  He also developed a desease [sic] called Neuropathy a nervous disorder. . . .[which he had for years]."

Pay records and correspondence with regard to the appellant's heath were of record.

Evidence of record since the last final denial in 2010

The appellant contends that the Veteran died from complications from exposure to Agent Orange that he "may have been exposed to during overseas service (Europe and Asia) or while stationed at the Aberdeen Proving Ground (APG) where Agent Orange chemicals were stored and used."

Service personnel records, to include induction paperwork, orders, DA Form 20 (to include record of assignments), and information on pre-service arrests for alcohol related incidents (i.e. public drunkenness in November 1969 and drunkenness in December 1969) were of record.   

An August 2012 response, to a VA request, from National Personnel Records Center (NPRC) reflects that  "there is no evidence in this veteran's file to substantiate any service in the Republic of  Vietnam" and "no records of exposure to herbicides."  (See Personnel Information Exchange System (PIES) record.)

Medical records for the Veteran reflect that he was diagnosed in approximately December 1999 with hepatocellular carcinoma.  The records also reflect that he had a prior history of combined alcoholic and hepatitis C cirrhosis, was known to have gallstones, and history of cardiac disease, status post valve replacement surgery.  He had a total right hip arthroplasty in November 1999 and a past medical history of osteoarthritis, lower extremity neuropathy and myopathy, tobacco abuse, thrombocytopenia, and history of alcohol abuse, coronary artery bypass graft, left knee ligament reconstruction, appendectomy and hemorrhoids surgery, and subacute bacterial endocarditis involving the aortic valve

January 2014 correspondence from Department of the Army, U.S. Army Medical Research Institute of Chemical Defense reflects that it does not possess records concerning service-related exposures to herbicides such as Agent Orange nor the possible use of the material at APG in 1971. 

March 2014 correspondence from Department of the Army, U. S. Army Institute of Public Health, APG reflects that there was one confirmed use of tactical herbicides on the APG between May 1965 and May 1966 at two different areas which were isolated from the public access.  Another  possible unsubstantiated use was listed as having occurred in July 1969.  The correspondence reflects the following:

Based on the information we have discovered to date, we do not have or know of any information that would show that [the Veteran] was exposed to Agent (Herbicides) Orange or any other tactical herbicides at the APG.  The only confirmed use of the herbicides was in a secure area of the past and five (5) years before [the Veteran] arrived on APG.  A "secure" area in the context of the APG is one that is fenced and manually guarded.  Entry to these areas requires an appropriate security clearance (or escort) and a valid reason for requiring admission.  Considering the unconfirmed use of Herbicide Orange does not change the conclusion since, if it occurred, it was also in a secure area (Poole's Island) and 2 years before [the Veteran]'s dates of interest. 

In regards to [the Veteran]'s potential for exposure to commercial herbicide used on the post, the application of commercial herbicides would have followed the rules and guidance of the AFPMB in accordance with FIFRA.  As such, unless [the Veteran] was directly involved in the management on APG, it is unlikely that [the Veteran] was directly sprayed and his exposure to any possible residue on the vegetation would have been similar to the exposure of any possible residue of an off-post recreational park since pest management at civilian, non-military residential/ recreational areas at the time would have used similar or identical chemicals.  

Correspondence with regard to the appellant's heath is of record.

Old and new evidence of record considered as a whole

The Board finds that additional evidence is new and material.  The claims file now includes records correspondence regarding herbicides on APG, and clinical records reflecting the numerous health problems which the Veteran experienced prior to his death.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Reopened Claim

Having reopened the appellant's claim, the Board must now determine whether the reopened claim of entitlement to service connection for the cause of the Veteran's death may be granted on the merits, de novo.  The appellant is not prejudiced by the Board's action, as the RO readjudicated the claim on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The appellant contends that the Veteran's February 2000 death was caused by alleged exposure to herbicides, specifically Agent Orange in Asia, Europe, or APG.  

Initially the Board notes that the Veteran is not presumed to have been exposed to herbicides in service.  The evidence of record is negative for any service records which establish that the Veteran served on land within the Republic of Vietnam, on the inland waterways of Vietnam, in Korea, in Thailand, or in any other area of Asia.  In addition, there is no competent credible evidence of record that 3-D, 2.4.5-T and its contaminant TCDD, cacodylic acid, and/or picloram in service were used by the military in Germany, where the Veteran was stationed.  VA's public health does not list Germany as a location where herbicides were tested or stored. 

With regard to APG, the evidence does not support a finding that herbicides were used during the period from August 1971 to October 1971, when the Veteran was stationed there.  As noted above, the evidence reflects that they were used in between May 1965 and May 1966 at two different areas which were isolated from the public access.  The Veteran was not in active service, or stationed at APG until 1971, approximately five years later.  

There is no competent credible evidence that there would have been any residuals of herbicides after five years.  The unsubstantiated use of herbicides occurred in July 1969, more than two years before the Veteran was stationed there.  Again, there is no competent credible evidence that there would have been any residuals of herbicides at the time he was stationed at APG, or that he would have even had access to the areas where it had been used and/or stored.  

In addition, the claims file does not include any actual statement by the Veteran himself that he was ever exposed to such.  The contentions have been by the appellant and S.C. were made after the Veteran's death and offered no credible indication that the Veteran had exposure.  Moreover, the appellant and S.C. have not stated that they were ever present when the Veteran may have been exposed to such.  

With regard to commercial herbicides, there is no evidence that the Veteran was exposed to such, or that the herbicides were exposed to 2.3-D, 2.4.5-T and its contaminant TCDD, cacodylic acid, and/or picloram in service, as required by 38 C.F.R. § 3.307(6). 

The Board also notes that even if the Veteran had exposure to herbicides in service, service connection for the cause of his death would not be warranted on a presumptive basis.  First, the evidence does not support a finding that his symptoms manifested to a compensable degree within one year of separation from service; thus, service connection under 38 C.F.R. § 3.309(a) is not warranted.  Second, his disabilities of hepatocellular carcinoma, kidney failure, a heart murmur and neuropathy (without evidence of early onset peripheral neuropathy), noted on the death certificate are not disabilities for which presumptive service-connection is warranted under 38 C.F.R. § 3.309(e).  

While ischemic heart disease may warrant service connection on a presumptive basis for veterans exposed to herbicides, the evidence does not reflect that the Veteran's history of cardiac disease with coronary artery bypass graft was a principal or contributory cause of his death, and most importantly, he has not been shown by competent credible evidence to have been exposed to herbicides in service. 

The Veteran's hepatocellular carcinoma is cancer of the liver cells.  The evidence reflects that the Veteran had cirrhosis of the liver due to a combination of alcohol use and hepatitis C.  There is no competent credible evidence of record which reflects that the Veteran's alcohol abuse was due to, or aggravated by, service.  (He had alcohol-related criminal charges prior to service, with no competent credible evidence of an increase in alcohol use in service or due to a service-connected disability),or that his hepatitis  C, was related to, or aggravated by, service.  In addition, his other disabilities to include gallstones, history of cardiac disease (to include coronary artery bypass graft, status post valve replacement surgery and subacute bacterial endocarditis), total right hip arthroplasty, osteoarthritis, lower extremity neuropathy and myopathy, tobacco abuse, thrombocytopenia, left knee ligament reconstruction, appendectomy, and hemorrhoids surgery, have not been shown by competent credible evidence to have been causally related to, or aggravated by, service.

At the time of the Veteran's death, service connection had been established for residuals of a fracture of the left fifth toe.  There is no competent clinical evidence of record that the Veteran's service-connected disability was either the principal or a contributory cause of his death.  

Neither S.C. nor the appellant has been shown to be competent to state that the Veteran was exposed to herbicides in service, or that the service-connected disability was either the principal or a contributory cause of his death.  Although lay persons are competent to provide opinions on some issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the effects of herbicide exposure, the causes of certain types of cancer, and even whether a person was exposed to 2.3-D, 2.4.5-T and its contaminant TCDD, cacodylic acid, and/or picloram in service.  The Board finds that such findings fall outside the realm of common knowledge of a lay person.  The opinions of S.C. and the appellant do not constitute competent medical evidence and lack probative value. See Kahana v. Shinseki, 24 Vet.App. 428 (2011).

In sum, the most probative clinical evidence of record is against a finding that the Veteran's cause of death was causally related to, or substantially contributed by, active service or a service-connected disability.  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death, and DIC benefits, must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, the claim is reopened and the appeal is allowed to that extent. 

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


